Exhibit 10.1 June 19, 2017 Timothy C. Huffmyer Dear Tim: On behalf of Smith Micro Software, it is a pleasure to extend to you an offer of employment as a Chief Financial Officer. If you accept this offer, you will begin work on June 19, 2017 and report to William Smith, President and Chief Executive Officer. • This is a full-time, exempt position with a salary of $9,972 per semi-monthly pay period, or when annualized $235,000 per year. • You will be eligible to participate in the Corporate Bonus program for an annual amount of $100,000, which is paid quarterly based upon the corporation's achievement of set goals for revenue and operating income. • As a part of your compensation package, the Compensation Committee has approved the grant of 50,000 fully vested shares of Smith Micro Software, Inc. Stock to be issued to you as of the beginning of your full-time employment. Details of your grant and the Stock Option Agreement will be provided to you after employment commences. Also, in accordance with the Smith Micro Employee Handbook, you will receive our standard benefits package, including vacation and sick time, as well as medical, dental, vision, short-term disability, long-term disability and life insurance coverage. You will be eligible to participate in the 401(k) and Section 125 (Flexible Spending Account) plans. Your eligibility for some benefits may be subject to the successful completion of the 90-day introductory period. Note that the precise benefits provided by the company may change over time, at the company's discretion. You will be notified of any changes no later than the date they become effective.
